Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal
In view of the Appeal Brief filed on 12/21/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olczak et al (US 2005/0069678 A1) in view of Aikawa et al (US 2009/0020220 A1).
Regarding claims 1 and 3-7, Olczak teaches an optical device (i.e., an article) comprising a first middle component film (10) (i.e., a first, microstructured layer) comprising a first material, and having first and second opposed major surfaces, the first major surface being a microstructured surface, and the microstructured surface having spacers (30) (i.e. peaks) and valleys, wherein the peaks are microstructural features each having a height defined by the distance between the peak of the respective microstructural feature and an adjacent valley (60); and a second bottom component film (10) (i.e., a second microstructured layer) having first and second opposed major surfaces, the first major surface being a microstructured surface, and the microstructured surface having peaks and valleys, wherein the peaks are microstructural features each having a height defined by the distance between the peak of the respective microstructural feature and an adjacent valley (60), wherein at least a portion of the second major surface of the second microstructured layer is directly attached to at least a portion of the first major surface of the first, microstructured layer (fig 1, para 32, 35).
With regard to the limitation “wherein a portion of each of the microstructural features of the first, microstructured layer at least partially penetrates into the second softening the planar surfaces via exposure to liquid or vaporous solvent and then pressing the films together (para 30-31); which would have resulted in a portion of each of the microstructural features of the first, microstructured layer at least partially penetrating into the second material of the second layer, since in this process the rigid microstructure would be pushed into a soft surface, then the surface would harden as the solvent dissipates.
Olczak fails to suggest the second microstructured layer comprising a second material comprising at least one of a crosslinkable or crosslinked composition; wherein the first material of the first, microstructured layer comprises at least one of a crosslinkable or crosslinked composition; wherein the first, microstructured layer comprises the crosslinkable composition; wherein the first, microstructured layer comprises the crosslinkable composition; wherein the first, microstructured layer comprises the crosslinked composition; wherein the second layer comprises the crosslinkable composition; and wherein the second layer comprises the crosslinked composition. However, Olczak suggests the films may be made of a curable resin (para 29). 
Aikawa teaches functional members such as optical films comprising functional layers (abstract, para 2, 42); wherein the functional layer may comprise curable crosslinking resins (para 43-44, 46) (i.e., a technical equivalent to the resins of Olczak).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the curable crosslinking resins of Aikawa for the curable resins of Olczak, since substituting known equivalents for the same purpose as MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Aikawa teaches the functional layer may be made of resins comprising crosslinkable or crosslinking polymers (para 43-44) which would have suggested or otherwise rendered obvious the first and second layers comprise a crosslinked composition. Furthermore, Aikawa teaches the functional layers may be half-cured when removed from the mold and attached to another sheet (para 9); and Olczak suggests its component films may be pressed together in a softened state (para 30-31); so the combined teachings of Aikawa and Olczak would have suggested or otherwise rendered obvious a first and second layer comprising a crosslinkable (i.e., half-cured) composition when pressed together in the softened or half-cured state. 
Regarding claims 8-10, Olczak teaches the spacer height 60 is about 0.1-20 microns (i.e., μm ) (para 35); and the films have a thickness of 0.006 mm to 5 mm (i.e., 6 μm to 5,000 μm) (para 20); so a three layered film would have a thickness between 18 μm to 15,000 μm. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Olczak, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of newly submitted prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783